 

Exhibit 10.18

 

PRUDENTIAL FINANCIAL, INC.

 

COMPENSATION PLAN

 

ARTICLE 1

PURPOSE

 

The purpose of the “Prudential Financial, Inc. Compensation Plan” (the “Plan”)
is to foster and promote the long-term financial success of Prudential
Financial, Inc. (the “Company”) and its Affiliates and materially increase
shareholder value by providing market-sensitive programs (e.g., base salary and
annual incentive compensation) to Eligible Employees of the Company and its
Affiliates that attract and reward highly qualified employees; align with
critical business goals and objectives; link to the performance results relevant
to the business segment and the Company; retain top performers; pay for results
and differentiate levels of performance; and foster contributions that promote
Company success.

 

Effective as of March 11, 2003 (the “Effective Date”), the Plan is hereby
adopted.

 

ARTICLE 2

DEFINITIONS

 

2.01 Definitions.    Whenever used herein, the following terms shall have the
respective meanings set forth below:

 

Administrative Guidelines.    “Administrative Guidelines” means the guidelines
and information for exercising duties and responsibilities under this Plan as
approved by the Senior Vice President, as described in Section 5.01.

 

Affiliate.    “Affiliate” means any corporation or partnership in which the
Company owns, directly or indirectly, more than 50% of the total combined voting
power of all classes of stock of such corporation or of the capital interest or
profits interest of such partnership, but excluding any such entity that is
excluded from participation in the Plan by the Senior Vice President in his or
her sole discretion. “Affiliate” also means any corporation or partnership in
which the Company owns, directly or indirectly, 50% or less of the total
combined voting power of all classes of stock of such corporation or of the
capital interest or profits interest of such partnership, provided that any such
entity is included in the Plan by the Senior Vice President in his or her sole
discretion.

 

Annual Incentive Award.    “Annual Incentive Award” shall have the meaning set
forth in Section 4.03(b)(2).

 

Base Pay.    “Base Pay” shall have the meaning set forth in Section 4.03(b)(1).

 

Board.    “Board” means the Board of Directors of the Company.

 

Code.    “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

 

Committee.    Generally, the term “Committee” means the Compensation Committee
of the Board or such other committee of the Board as the Board shall designate
from time to time. For purposes of any Base Pay or Annual Incentive Award
decisions related to Covered Employees under this Plan or the Omnibus Incentive
Plan, the Committee shall consist of two or more members of the Board, each of
whom shall be a “Non Employee Director” within the meaning of Rule 16b-3, as
promulgated under the Securities Exchange Act of 1934 (as amended), an “outside
director” within the meaning of section 162(m) of the Code, and an “independent
director” under Section 303A of the New York Stock Exchange’s Listed Company
Manual, or any successors thereto.

 

Company.    “Company” means Prudential Financial, Inc., a New Jersey
corporation, and any successor thereto. Prior to December 18, 2001, “Company”
means The Prudential Insurance Company of America

 

Covered Employee.    “Covered Employee” means any Eligible Employee of the
Company or its Affiliates who is deemed to be a “covered employee” for purposes
of Code section 162(m).

 

Effective Date.    “Effective Date” generally means March 11, 2003, or as
designated by the Senior Vice President for particular Eligible Employees or
categories of Eligible Employee.

 

Eligible Employee.    “Eligible Employee” means any U.S.-based regular full-time
and regular part-time (but not temporary) employee of the Company or any
Affiliate as follows:

 

(a)    Home Office Employees.

 

(b)    Field Service Staff Employees.

 

“Eligible Employee” in no event, however, shall include any of the following:

 

  (1)   Prudential Representatives.

 

  (2)   Prudential Field Management-Prudential Insurance and Financial Services
Employees.

 

  (3)   Prudential Field Management-Prudential Preferred Financial Services
Employees.

 

  (4)   Senior Life Representatives.

 

  (5)   Special Agents, other than Special Agents whose regular compensation is
paid in foreign currency.

 

  (6)   Employees who are classified by Prudential as Canadian or International
employees.

 

  (7)   Retired employees.

 

  (8)   Temporary employees and Full-Time employees hired on a temporary basis,
including any employee who performs services for the Employer through a
temporary employment agency.

 

  (9)   Persons employed on a casual or occasional basis.

 

  (10)   Persons retained on a monthly fee or per diem basis.

 

  (11)   Persons working under the direction of real estate management firms or
other contractors.

 

  (12)   Employees covered under a collective bargaining agreement, unless the
collective bargaining agreement provides for coverage hereunder.

 

Page 2 of 8

 



--------------------------------------------------------------------------------

 

  (13)   Any person (other than an individual considered an employee under Code
section 3121(d)(3)(B) and specifically defined herein as an Eligible Employee)
who performs services for the Employer but is not treated by the Employer at the
time of the performance of services as an employee for federal tax purposes
(regardless of any subsequent recharacterization), including, without
limitation:

 

(A) Premiere Retired Representatives, Agents Emeritus, or Retired
Representatives;

 

(B) Individuals who perform services for the Employer through for which they are
compensated through an employee leasing company, temporary employment agency or
other third party agency such as, but not limited to, Spherion and Adecco;

 

(C) Any former employee;

 

(D) Any individual who would otherwise be considered an employee solely by being
part of an affiliated service group, leasing arrangement or other arrangement
under Code Sections 414(m), (n) or (o);

 

(E) An independent contractor.

 

  (14)   Or investment professionals.

 

Job Grade.    “Job Grade” means the various grades assigned to Eligible
Employees under Section 4.02.

 

Manager.    “Manager” means the officer of the Company or its Affiliate who is
responsible for supervising, directing and evaluating the work of an Eligible
Employee. In the case of Job Grades 1 through 4 who are at least the rank of
Senior Vice President (including, but not limited to, Covered Employees), the
Committee shall be considered the Manager.

 

Omnibus Incentive Plan.    “Omnibus Incentive Plan” means the Prudential
Financial, Inc. Omnibus Incentive Plan, as adopted by the Board on March 11,
2003 (and as amended in the future).

 

Participant.    “Participant” shall have the meaning set forth in ARTICLE 3 of
the Plan.

 

Plan Year.    “Plan Year” means a period that ends on the last Friday in each
December that is also a payday, and begins on the following Monday.

 

Senior Vice President or SVP.    “Senior Vice President” or “SVP” means the most
senior Vice President responsible for corporate Human Resources (or the
successor to his or her duties relating to corporate Human Resources) or his or
her delegate if so provided pursuant to his or her written delegation or written
direction.

 

Page 3 of 8



--------------------------------------------------------------------------------

2.02 Gender and Number.    Except when otherwise indicated by the context, words
in the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

 

Unless otherwise specifically designated by the Senior Vice President or the
Committee, all Eligible Employees of the Company and any Affiliate are
Participants.

 

ARTICLE 4

JOB GRADES; POWERS OF THE SENIOR VICE PRESIDENT

 

4.01 Power to Determine Base Pay, Changes in Base Pay and Annual Incentive
Awards.    Subject to the terms of the Plan (including, but not limited to
Sections 5.01 and 5.02) and Article IX of the Omnibus Incentive Plan (with
respect to Annual Incentive Awards for Eligible Employees who are Covered
Employees), the Senior Vice President shall have the authority to determine, in
his or her sole discretion, each Eligible Employee’s Base Pay (including any
changes in such Base Pay) as provided in Section 4.03(b)(1) of the Plan, and
each Eligible Employee’s Annual Incentive Awards as provided in Section
4.03(b)(2) of the Plan.

 

4.02 Job Grades; Pay Rates; Administrative Guidelines.    The Senior Vice
President shall have the authority to develop Job Grades and Administrative
Guidelines (as further referenced in Section 5.01) for the application of the
principles of this Plan and the Senior Vice President’s authority.

 

(a) Initially, there will be 18 Job Grades, with the Chief Executive Officer of
the Company designated as Job Grade 1. Each Participant will be assigned a Job
Grade, as described in Sections 4.02 and 4.03.

 

(b) Managers and other appropriate officers of the Company or any Affiliate may
make recommendations as to or, if authorized by the Senior Vice President, set
the Base Pay (including any changes in Base Pay) and the Annual Incentive Award
of any Eligible Employee. The Senior Vice President may accept or reject any
recommendation or setting of Base Pay or an Annual Incentive Award in his or her
sole discretion. The Senior Vice President, in his or her sole discretion, shall
determine the terms and conditions of each change in Base Pay and each Annual
Incentive Award at the time of grant. The Senior Vice President may establish
different terms and conditions for the Base Pay and/or Annual Incentive Award of
different Participants, whether or not granted at different times.

 

4.03 Determining Pay and Changes in Pay.

 

(a) Job Grades, and Setting the Minimum and Maximum Pay.    Subject to the
approval of the Senior Vice President, the Company’s Corporate Compensation
Department will assign minimum and maximum reference levels of Base Pay, Annual
Incentive Award, and total pay to each Job Grade. The reference levels should
generally reflect pay patterns in the market based on independent market surveys
or surveys by the Company’s Corporate Compensation Department, applying
techniques and standards that are generally acceptable in the industry.
Initially and on a periodic basis, the Company’s Corporate Compensation
Department will collect and analyze additional market data to determine if any
change to the

 

Page 4 of 8



--------------------------------------------------------------------------------

structure or placement of jobs within the structure is necessary or appropriate
to maintain market competitiveness. If necessary or appropriate, structural
compensation changes (e.g., increases to Base Pay or Annual Incentive Award
minimums and/or maximums) will be made by the Senior Vice President in his or
her sole discretion.

 

(b) Pay.    Each Manager will recommend or set each Participant’s Base Pay and
Annual Incentive Award each year based on the reference levels and the
Participant’s job performance, as described below. Except as determined by the
Senior Vice President in his or her sole discretion, no Eligible Employee in a
Job Grade shall be paid outside the minimum or maximum for any type of pay or
for total pay for that Job Grade.

 

(1) Base Pay.    Generally, Base Pay is initially set based on the experience,
pay history, and past performance of the Participant and based on market data
for the applicable job. Increases generally are to be based on market data for
the applicable job, the individual performance of the Eligible Employee, the
relative performance of the Participant to that of other similarly situated
Eligible Employees, Company and/or business unit performance, and budgetary
restrictions. A Participant must be employed by the Company or the Affiliate and
meet all other eligibility requirements as a Participant, at the time Base Pay
increases are effective, to be eligible to receive a Base Pay increase.

 

(2) Annual Incentive Awards.    Generally, Annual Incentive Awards are made
within the sole discretion of the Company based on, among other things, (i)
Company and/or business unit performance for the applicable Plan Year, which
determines the available dollar amounts; (ii) the individual performance of the
Participant during the applicable Plan Year; and individual performance relative
to other similarly situated Eligible Employees. A Participant must be employed
by the Company or the Affiliate and meet all other eligibility requirements as a
Participant, on the date the Annual Incentive Award is due to be paid to be
eligible to receive the award. There is no accrual or other creation of a right
to payment prior to the due date of payment even if the amount of an award is
determined with reference to performance over the prior Plan Year or some other
period, except as permitted by Section 5.05.

 

(3) Total Cash Consideration.    Generally, the ultimate goal is to review
compensation on a total pay basis. Total pay for a particular Plan Year will
include the following: (a) the Eligible Employee’s Base Pay prior to his or her
Base Pay increase (typically granted in March of the Plan Year), if any; (b) the
amount of any Base Pay increase (typically granted in March of the Plan Year);
and (c) any Annual Incentive Award paid for the previous Plan Year’s performance
(typically paid in February). Managers shall have a reasonable amount of
flexibility in the amount of Base Pay increase and Annual Incentive Award that
may be used to achieve the total pay amount that the Manager, subject to review
by the Senior Vice President (or the Committee, with respect to Covered
Employees), determines best meets the combination of market factors and
performance for a Participant.

 

Page 5 of 8



--------------------------------------------------------------------------------

 

ARTICLE 5

ADMINISTRATION

 

5.01 Rules, Interpretations and Determinations.    The Plan shall be
administered by the Company through decisions made and actions taken by its
appropriate officers, including, but not limited to, the Senior Vice President,
the Vice President of Total Compensation and/or the Vice President of Corporate
Compensation. The Senior Vice President may exercise any authority granted under
this plan either directly or in the form of Administrative Guidelines approved
by the Senior Vice President. The Senior Vice President shall have full
authority to interpret and administer the Plan, to establish, amend, and rescind
rules, regulations, and guidelines relating to the Plan, and to provide for
conditions deemed necessary or advisable for the administration and
interpretation of the Plan to carry out their provisions and purposes. This
authority shall include, but not be limited to, adopting special rules or
adjustments to Base Pay or Annual Incentive Awards for certain categories of
employees or in coordination with any and all other benefit and compensation
plans of the Company or any Affiliate to assure compliance with all applicable
laws (such as the federal securities laws) or to obtain optimal tax
deductibility under the Code (including, but not limited to, Code section
162(m)). All such determinations, interpretations, or other actions made or
taken by the Senior Vice President shall be made in his or her sole discretion
and shall be final, binding, and conclusive for all purposes and upon all
persons.

 

5.02 Authority for Senior Executives and Covered Employees.    Notwithstanding
anything in this document to the contrary, in the case of Job Grades 1 through 4
who are at least the rank of Senior Vice President, and whenever authority or
discretion must be exercised by the Committee for Covered Employees under the
Code, the Committee reserves to itself the authority and discretion granted in
this Plan to the Senior Vice President. If this reserved authority does not
extend to the SVP, the Chief Executive Officer (CEO) of the Company shall have
the authority granted herein to the SVP with respect to the SVP. The Committee
and the CEO will coordinate with the SVP and other officers to maintain
reasonable consistency in the treatment of Eligible Employees except where the
Committee, CEO, or SVP, as appropriate, specifically determines that the facts
and circumstances warrant otherwise. In addition, the Base Pay and Annual
Incentive Award of any Participant in Job Grades 1 through 4 who is employed by
an insurance Affiliate shall be approved or ratified by the Board of Directors
of the Company or the appropriate Affiliate, to the extent required by law.

 

5.03 Agents.    The Senior Vice President or the Committee may appoint agents
(who may be officers or employees of the Company) to assist in the
administration of the Plan and may grant authority to such persons to execute
agreements or other documents on its behalf.

 

5.04 Delegation of Authority.    Notwithstanding anything else contained in the
Plan to the contrary herein, the Senior Vice President or the Committee may, if
otherwise appropriate, delegate to any employee of the Company or any group of
employees of the Company or its Affiliates any portion of their authority and
powers under the Plan with respect to Participants. Such delegation shall be
subject to such terms or conditions or guidelines as the delegating party shall
determine and may be for a limited time or task or for an indefinite period
subject only to the delegating party’s revocation of the delegation.

 

5.05 Newly Eligible or Separated Participants.    The Senior Vice President
shall be entitled to make such rules, determinations and adjustments, as he or
she deems appropriate and consistent with the purposes of this Plan, with
respect to any Participant who becomes eligible to participate in the Plan after
the commencement of a Plan Year or, notwithstanding Section 4.02 (concerning
employment on payment due dates), involuntarily separates from service, other
than for cause, (such as upon a qualifying severance event under a severance
plan of the Company or an Affiliate, or occurrence of total disability) or upon
an approved retirement.

 

Page 6 of 8



--------------------------------------------------------------------------------

 

ARTICLE 6

AMENDMENT, MODIFICATION, SUSPENSION OR TERMINATION OF PLAN

 

The Committee may in its sole discretion, at any time and from time to time,
amend, modify, suspend, or terminate this Plan, in whole or in part, without
notice to or the consent of any Participant or employee.

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

7.01 Transferability of Amounts Payable under the Plan.    No amounts payable
under the Plan may be transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution or
as required by law concerning the garnishment or levy of wages.

 

7.02 Deferral of Payment.    The Senior Vice President may permit a Participant
to elect, upon such terms and conditions as the Senior Vice President (or the
Company, with respect to any deferred compensation plan) may establish, to defer
receipt of Annual Incentive Award payments under the Plan.

 

7.03 No Guarantee of Employment or Participation.    Neither the existence of
the Plan nor anything in this Plan shall be deemed to constitute a contract of
employment between the Company or any affiliate and any Eligible Employee or
Participant, nor shall it constitute or create a right to remain in the employ
of the Company or any affiliate for any particular period of time. Employment
with the Company and its affiliates is employment at will, and either the
employee or the employer may terminate the employment relationship at any time,
with or without cause of notice. Except to the extent expressly selected by the
Senior Vice President to be a Participant, no person (whether or not an Eligible
Employee or a Participant) shall at any time have a right to be selected for (or
additional) participation in the Plan, despite having previously participated in
an incentive or bonus plan of the Company or an affiliate.

 

7.04 Tax Withholding.    The Company, the Affiliate or an affiliate shall have
the right and power to deduct from all payments or distributions hereunder, or
require a Participant to remit to the Company promptly upon notification of the
amount due, an amount to satisfy any federal, state, local or foreign taxes or
other obligations required by law to be withheld with respect thereto. The
Company may defer payments until such requirements are satisfied.

 

7.05 No Limitation on Compensation; Scope of Liabilities.    Nothing in the Plan
shall be construed to limit the right of the Company to establish other plans if
and to the extent permitted by applicable law. The liability of the Company, any
Affiliate or any affiliate under this Plan is limited to the obligations
expressly set forth in the Plan, and no term or provision of this Plan may be
construed to impose any further or additional duties, obligations, or costs on
the Company, any Affiliate or any affiliate thereof or the Committee or the
Senior Vice President not expressly set forth in the Plan.

 

7.06 Term of Plan .    The Plan shall be effective upon the Effective Date. The
Plan shall continue in effect, unless sooner terminated pursuant to ARTICLE 6.

 

7.07 Governing Law.    The Plan shall be construed and administered in
accordance with and governed by the laws of the State of New Jersey, without
regard to principles of conflict of laws.

 

7.08 Impact on Benefits.    Amounts paid under the Plan shall not be included in
an Eligible Employee’s compensation for purposes of calculating benefits under
any other benefit or compensation plan, program or

 

Page 7 of 8



--------------------------------------------------------------------------------

arrangement sponsored by the Company or a Affiliate or any other affiliate,
unless such plan, program or arrangement expressly provides that amounts paid
under the Plan shall be included.

 

7.09 No Constraint on Corporate Action.    Nothing contained in the Plan shall
be construed to prevent the Company, any Affiliate or any affiliate, from taking
any corporate action (including, but not limited to, the Company’s right or
power to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets) which is
deemed by it to be appropriate, or in its best interest, whether or not such
action would have an adverse effect on this Plan, or any amounts payable under
this Plan. No employee, beneficiary or other person, shall have any claim
against the Company, any Affiliate or any affiliate, as a result of any such
action.

 

7.10 Eligible Employee’s Rights Unsecured and Unfunded.    The Plan at all times
shall be entirely unfunded. No assets of the Company or any Affiliate shall be
segregated or earmarked to represent the liability for payments under the Plan.
The right of an Eligible Employee to receive a payment hereunder shall be an
unsecured claim against the general assets of the Company or the Affiliate that
was the employer of such Eligible Employee. All payments under the Plan shall be
made from the general assets of the Company or the Affiliate that was the most
recent employer of the Eligible Employee.

 

7.11 No Guarantee of Benefits.    Nothing contained in the Plan shall constitute
a guarantee by the Company or an Affiliate or any other person or entity that
the assets of the Company or any Affiliate will be sufficient to pay any amount
hereunder.

 

7.12 Plan Not Subject to ERISA.    In accordance with the underlying federal
regulations, this Plan is a compensation program that is not subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

7.13 Captions.    The headings and captions appearing herein are inserted only
as a matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.

 

Page 8 of 8

 